DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, see Remarks, filed 03/17/2022, with respect to the rejection(s) of claim 32 under 35 U.S.C 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claims 18, 20, 21 are cancelled.
Claims 17, 19, 32, and 39 are amended. 
Claims 40-42 are newly added. 
Claims 17, 19, 22-42 are pending. 
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art of Gooding does not teach cited portion of Claim 17 that reads, “wherein the lens element is inserted into the cone element and permanently connected to the cone element such that the liquid-patient interface has an integral configuration”.  Examiner disagrees, by Gooding stating in Para 34 that the members of 70 and 76 can “be provided together as a single inseparable unit” Gooding is disclosing that the two members have the ability to be made into an integral configuration as stated in the claim.  Although Gooding does not go into further detail disclosing how this is done one skilled in the art would be able to anticipate creating a single inseparable unit which Gooding is clearly stating is possible.  
Applicant argues that the prior art of Gooding does not teach cited portion of Claim 17 that reads, “lens element is embodied in one piece and comprises an optical zone, which has a lens function”, examiner disagrees.  Applicants drawings and specification in para 92 and Fig 1 point to the optical zone being #4 that includes a lens element #2 and within the lens element having a lens function of 15.  An optical zone having a lens element would naturally have a lens function as indicated.  The optical zone merely encompasses the function of a lens element as is indicated in Gooding with the inclusion of lens element #62 in Fig 4. 
Applicant argues that Gooding does not disclose amended portions of Claim 17 previously stated in Claim 18 in regards to “wherein the upper edge of the lens element further comprises a structure that forms a mechanically stable, direct connection to an applicator interface of the laser applicator of the ophthalmological laser therapy system”.   Examiner disagrees, Fig.1 of Gooding shows the complete set up of a laser system #20 which is broken down into further detail in Fig. 2.  Fig.2 shows that the laser system of #20, encompasses a laser system of 44 that is connected with the interface of 26 that includes a lens element of #62.  Fig 1 shows the elements of the laser system with the applicator interface and Fig 2 breaks down how those elements are connected to one another as described in Para 28-31.   
Applicant argues that Gooding does not disclose amended portions of Claim 17 previously stated in Claims 20-21 in regards to “wherein the upper edge of the lens element comprises a positive alignment structure that is configured to engage in a negative alignment structure disposed at the applicator interface; and wherein the positive alignment structure comprises a shoulder, which is configured to engage in the negative alignment structure disposed at the applicator interface.”.  Examiner disagrees with the applicant.  Examiner refers to Gooding Fig 4, the lens element of 62 has a connection to the wall arm of 100 that is the shoulder that makes up the upper member of 76 which connects to the interventional unit of 22.  A positive alignment structure is considered to be anything that protrudes out and can be connected to another structure.  The upper member in combination with wall 100 make up a positive alignment structure and is configured to connect with interventional unit 22 as stated in para 33. Applicants specification only mentions positive alignment in Para 41 as a generic structure such as a shoulder.  A negative alignment is described as anything that would connect to the upper edge of the lens element.  Fittings of two sorts would meet the condition of a positive and negative alignment structure.     

    PNG
    media_image1.png
    579
    676
    media_image1.png
    Greyscale

Applicant’s arguments with respect to claim 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Gooding does not teach parts of Claim 37 that include, “lens function with an envelope region, adjoining the optical zone, with an upper edge in one piece and inserting the lens element in and adhesively bonding the lens element to an integral cone element.”.  Examiner points to figure 4 of Gooding and #100 to show the envelope region of the lens element #62.  As for the adhesive, examiner points to the Orihara reference to describe “inserting the lens element in and adhesively bonding the lens element to an integral cone element” in Fig 1, Para 50, optical adhesive is used to reduce the effect of warping while bonding the lens and cone elements together to prevent structural variation from occurring.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Patient Interface System as taught by Gooding, with wherein the lens element is adhesively bonded to the cone element with the aid of an adhesive that exerts minimal tensile or warping forces during the drying process as taught by Orihara, since such a modification would provide the lens and cone element with a bonded fit together while maintaining structural integrity of the module along with eliminating flare within the module (Para 52).  Applicant would contend that the adhesion of a lens within an endoscope is different than adhesion of a lens within an ophthalmic laser system, however examiner would disagree.  Endoscopic laser therapy is a common practice within medicine and where the sensitivity of the laser and lens element together would be just as important as in use of lasers for patient interface.  Use of the adhesive to avoid any tensile or warping forces on the lens element is precisely done to maintain the integrity and sensitive of the lens no matter if a laser is used or not as Orihara outlines.  In addition what the applicant does not show how adhesive bonding itself changes from a lens from one interface to another, what applicant describes is more of user application of adhesive bonding of the lens to the cone element that can be done in either a patient interface for endoscope or ophthalmic applications.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 19, 24, 27, 30-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gooding (U.S Publication No.2016/0175146).  

In regards to Claim 17 and 40, Gooding teaches a liquid-patient interface that fixes the relative geometric position and orientation of a patient's eye with respect to a laser applicator of an ophthalmological laser therapy system (Fig 1 – Laser eye surgery system, Para 24, Fig 4, Para 29-31),  comprising: a lens element (Fig. 4 #62 – lens) and a cone element (Fig. 4 #70 – cone element, Para 33,38-39); wherein the lens element is inserted into the cone element and permanently connected to the cone element such that the liquid-patient interface has an integral configuration (Para 34, formation of single inseparable unit); wherein the lens element (Fig 4 - #62) is embodied in one piece and comprises an optical zone (space between lens element #62 and laser), which has a lens function, and an envelope region, adjoining the optical zone, having a defined height not equal to zero and having an upper edge(Fig 4, #62 – lens, #100 – frustoconical wall is the envelope region Para 38) ; and wherein the upper edge of the lens element facilitates a direct connection to a laser applicator(Fig. 1, Fig 4, Para 33) wherein the upper edge of the lens element further comprises a structure that forms a mechanically stable, direct connection to an applicator interface of the laser applicator of the ophthalmological laser therapy system (Fig 1 - #20 – laser system, Fig 2 – laser 44 go thru patient interface 26 to eye, Fig.1 of Gooding shows the complete set up of a laser system #20 which is broken down into further detail in Fig. 2.  Fig.2 shows that the laser system of #20, encompasses a laser system of 44 that is connected with the interface of 26 that includes a lens element of #62.  Fig 1 shows the elements of the laser system with the applicator interface and Fig 2 breaks down how those elements are connected to one another as described in Para 28-31) wherein the upper edge of the lens element comprises a positive alignment structure, positive alignment structure comprises a shoulder (Fig. 4 #76 – upper member shoulder) which is configured to engage in a negative alignment structure disposed at the applicator interface (Fig 4 #76 is the upper member of the lens element that is configured to attach to the lens system of 20 Para 33 Fig 4, the lens element of 62 has a connection to the wall arm of 100 that is the shoulder that makes up the upper member of 76 which connects to the interventional unit of 22.  A positive alignment structure is considered to be anything that protrudes out and can be connected to another structure.  The upper member in combination with wall 100 make up a positive alignment structure and is configured to connect with interventional unit 22 as stated in para 33. Applicants specification only mentions positive alignment in Para 41 as a generic structure such as a shoulder.  A negative alignment is described as anything that would connect to the upper edge of the lens element.  Fittings of two sorts would meet the condition of a positive and negative alignment structure.).

In regards to Claim 19, Gooding teaches the liquid-patient interface as claimed in claim 18, wherein a defined structure of the upper edge of the lens element either - comprises an end face that forms a vacuum-tight connection by application of vacuum suction onto the applicator interface, wherein the vacuum suction is implemented either = by evacuating a volume that is delimited by a last optical applicator element, the applicator interface and the lens element, the applicator interface having a vacuum suction channel into the volume to this end, or = by way of the end face, the applicator interface having a vacuum suction channel that is positioned at the end face to this end, or - comprises a structure that facilitates an interlocking and/or force-fit connection to the applicator interface (Fig 1 and 4, the patient interface is coupled to the laser system 20 thru upper member 76 and vacuum channels 74b that provide suction, para 33 -36).

In regards to Claim 27, Gooding teaches the liquid-patient interface as claimed in claim 17, wherein a lower delimiting face of the optical zone of the lens element is embodied as an optical element of the liquid-patient interface and has a lens function (Fig 4, #62 – lens, Fig 2 – Laser to interface to eye of patient).

In regards to Claim 30, Gooding teaches wherein - the lens element is configured to receive, at an end side of the upper edge, illumination output coupled in from the applicator interface, or - the cone element is configured to locally form a direct contact with the applicator interface and thereby receive illumination output coupled in from the laser applicator, or both of the foregoing (Para 42, Fig 6a/6b – Light #130).

In regards to Claim 31, Gooding teaches wherein the cone element comprises a cone wall (Fig 1 – 100, Para 38), a lower suction lip (Fig 1 -72, Para 38), a vacuum feedthrough, and a filling channel for liquids, wherein the vacuum feedthrough extends through the cone wall into the suction lip and the filling channel for liquids extends through the cone wall into a second volume bounded by a patient's eye, the cone wall and the lens element when vacuum suction is applied (Para 38-39, Fig 1, Fig 8a-8B, Para 44-48) .

In regards to Claim 33, Gooding teaches wherein the cone element comprises a collar (Fig 4 - #76) that is structured to lengthen the cone wall (Fig 4 - #100).

In regards to Claim 34-36, Gooding teaches the liquid-patient interface as claimed in claim 31, wherein the filling channel is disposed with such an offset in relation to the vacuum feedthrough that filling channel and vacuum feedthrough do not coincide in a view on the liquid-patient interface from above (Fig 3D, vacuum – 94b, 74b, feed channel – 94a, 74a, either can be a vacuum and filling channel and their functions can be utilized separately, Para 32, 35, 39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 23, 25, 26, 32, 37-39, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding (U.S Publication no. 2016/0175146) in view of Orihara (US 2009/0225157).

In regards to Claim 37, Gooding teaches a production method for a liquid-patient interface for fixing the relative geometric position and orientation of a patient's eye with respect to a laser applicator of an ophthalmological laser therapy system (para 22), comprising: - manufacturing a lens element containing an optical zone, which has a lens function, and an envelope region, adjoining the optical zone, with an upper edge in one piece, and - inserting the lens element in and, which comprises a cone wall, a lower suction lip, a vacuum feedthrough, and a filling channel for liquids, - manufacturing the upper edge of the lens element such that upper edge facilitates a direct connection of the lens element to the laser applicator (Fig 1, Para 33-34, 72 – cone, 70 – cone wall, 72 – suction, channel/vacuum – 74a, Para 39).  
Gooding fails to teach adhesively bonding the lens element to an integral cone element. 
In the same field of endeavor Orihara teaches adhesively bonding the lens element to an integral cone element (Orihara, Fig 1, Para 50, optical adhesive is used to reduce the effect of warping while bonding the lens and cone elements together to prevent structural variation from occurring.)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Patient Interface System as taught by Gooding, with adhesively bonding the lens element to an integral element as taught by Orihara, since such a modification would provide the lens and cone element with a bonded fit together while maintaining structural integrity of the module along with eliminating flare within the module (Para 52).  

In regards to Claim 38, Gooding teaches further comprising forming a structure at the upper edge of the lens element, said structure facilitating a mechanically stable, direct connection to an applicator interface of the laser applicator (Fig 1, 4, Para 33-35, interface and applicator joined together for laser system).

In regards to Claims 22, 23, 25, 26 and 39, 42 Gooding fails to teach the liquid-patient interface as claimed in claim 17, wherein the lens element comprises the polymer and the polymer comprises polycarbonate; and is formed by an injection molding method, with a gate mark being disposed either - at a side of the upper edge of the lens element where the lens element has a maximum diameter, with the side being beveled such that a pin arising during molding does not exceed the maximum diameter of the upper edge, or - at the inner side of the upper edge or at the outer side of the envelope region.
In the same field of endeavor, Orihara teaches the liquid-patient interface as claimed in claim 17, wherein the lens element comprises the polymer and the polymer comprises polycarbonate; and is formed by an injection molding method (Para 63), with a gate mark being disposed either - at a side of the upper edge of the lens element where the lens element has a maximum diameter, with the side being beveled such that a pin arising during molding does not exceed the maximum diameter of the upper edge, or - at the inner side of the upper edge or at the outer side of the envelope region(Para 47, Fig 1).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Patient Interface System as taught by Gooding, with wherein the lens element comprises the polymer and the polymer comprises polycarbonate; and is formed by an injection molding method, with a gate mark being disposed either - at a side of the upper edge of the lens element where the lens element has a maximum diameter, with the side being beveled such that a pin arising during molding does not exceed the maximum diameter of the upper edge, or - at the inner side of the upper edge or at the outer side of the envelope region as taught by Orihara, since such a modification would reduce the cost and the manufacturing error along with reducing the number of components used to create the lens system (para 5) .  

In regards to Claim 32 and 41, Gooding fails to teach wherein the lens element is adhesively bonded to the cone element with the aid of an adhesive that exerts minimal tensile or warping forces during the drying process.
In the same field of endeavor Orihara teaches wherein the lens element is adhesively bonded to the cone element with the aid of an adhesive that exerts minimal tensile or warping forces during the drying process (Orihara, Fig 1, Para 50, optical adhesive is used to reduce the effect of warping while bonding the lens and cone elements together to prevent structural variation from occurring.)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Patient Interface System as taught by Gooding, with wherein the lens element is adhesively bonded to the cone element with the aid of an adhesive that exerts minimal tensile or warping forces during the drying process as taught by Orihara, since such a modification would provide the lens and cone element with a bonded fit together while maintaining structural integrity of the module along with eliminating flare within the module (Para 52).  

Claims 24, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding (U.S Publication no. 2016/0175146) in view of Futamura (US 2007/0268450).

In regards to Claim 24 Gooding fails to teach wherein the lens element comprises optical glass and the optical glass comprises silicon dioxide. 
In the same field of endeavor, Futamura teaches wherein the lens element comprises optical glass and the optical glass comprises silicon dioxide (Para 41 – Fig 1, Len with silicon dioxide for eye surgery). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Patient Interface System as taught by Gooding, with wherein the lens element comprises optical glass and the optical glass comprises silicon dioxide as taught by Futamura, since such a modification would be a simple substitution of known lens material for another that would predictably be medically suitable to view a patient’s anatomy (MPEP 2141(C)(III)(B)).  

In regards to Claims 28 and 29, Gooding fails to teach wherein an upper delimiting face of the optical zone of the lens element has an antireflection layer or an antireflection layer system, wherein the antireflection layer or the antireflection layer system is structured to suppress the reflection of radiation in at least one of the following wavelength ranges, wherein a suppression in the following wavelength range is implemented with a reflection R specified for the wavelength range: - 1000 nm to 1100 nm, R < 1%; - 800 nm to 1200 nm, R < 1%; - 800 nm to 1000 nm, R < 10%; - 400 nm to 700 nm, with a constant reflection R over this wavelength range.
In the same field of endeavor, Futamura teaches wherein an upper delimiting face of the optical zone of the lens element has an antireflection layer or an antireflection layer system, wherein the antireflection layer or the antireflection layer system is structured to suppress the reflection of radiation in at least one of the following wavelength ranges, wherein a suppression in the following wavelength range is implemented with a reflection R specified for the wavelength range: - 1000 nm to 1100 nm, R < 1%; - 800 nm to 1200 nm, R < 1%; - 800 nm to 1000 nm, R < 10%; - 400 nm to 700 nm, with a constant reflection R over this wavelength range(Para 33, 44-45, Fig. 4-5, reflectivity of 400-700nm range with reflectivity <1%.).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Patient Interface System as taught by Gooding, with wherein an upper delimiting face of the optical zone of the lens element has an antireflection layer or an antireflection layer system, wherein the antireflection layer or the antireflection layer system is structured to suppress the reflection of radiation in at least one of the following wavelength ranges, wherein a suppression in the following wavelength range is implemented with a reflection R specified for the wavelength range: - 1000 nm to 1100 nm, R < 1%; - 800 nm to 1200 nm, R < 1%; - 800 nm to 1000 nm, R < 10%; - 400 nm to 700 nm, with a constant reflection R over this wavelength range as taught by Futamura, since such a modification would make the lens safer to use and add a protective antireflective film.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792